Filed pursuant to Rule 424(b)(5) Registration No. 333-171197 This preliminary prospectus supplement and the accompanying prospectus relate to an effective registration statement under the Securities Act of 1933, as amended, but the information in this prospectus supplement is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated February 7, 2012 PROSPECTUS SUPPLEMENT (To Prospectus dated February 7, 2011) Shares Common Stock We are offering shares of our common stock pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is quoted on The NASDAQ Global Market under the symbol “CRDC.”The last reported sale price of our common stock on February 6, 2012 was $2.08 per share.The aggregate market value of our common stock held by non-affiliates pursuant to General Instruction I.B.6 of Form S-3 is $48,213,063.As of the date hereof, we have offered and sold common stock with an aggregate market value of $85,100 pursuant to General Instruction I.B.6 of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Investing in our common stock involves a high degree of risk.Please read the information contained in and incorporated by reference under the heading “Risk Factors” beginning on page S-4 of this prospectus supplement, and under similar headings in the other documents that are filed after the date hereof and incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discount Proceeds, before expenses, to us The underwriter expects to deliver the shares against payment on or about February, 2012. Wedbush PacGrow Life Sciences The date of this prospectus supplement is February, 2012 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Prospectus Supplement Summary S-1 Risk Factors S-4 Special Note Regarding Forward-Looking Statements S-7 Use of Proceeds S-8 Dilution S-8 Underwriting S-9 Legal Matters S-11 Experts S-11 Where You Can Find More Information S-11 Incorporation of Certain Information by Reference S-11 Prospectus About This Prospectus 1 Prospectus Summary 2 Risk Factors 4 Special Note Regarding Forward-Looking Statements 4 Use of Proceeds 5 Description of Capital Stock 5 Description of Warrants 7 Description of Units 9 Plan of Distribution 10 Legal Matters 11 Experts 11 Where You Can Find More Information 11 Incorporation by Reference 11 S-i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering and also adds to, and updates, information contained in the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying prospectus. The second part, the accompanying prospectus dated February 7, 2011, including the documents incorporated by reference therein, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or in any document incorporated by reference that was filed with the Securities and Exchange Commission, or SEC, before the date of this prospectus supplement, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference into the accompanying prospectus — the statement in the document having the later date modifies or supersedes the earlier statement.You should read this prospectus supplement, the accompanying prospectus, the documents incorporated by reference into this prospectus supplement and the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering, in their entirety before making an investment decision. You should rely only on the information contained in or incorporated by reference into this prospectus supplement, the accompanying prospectus and in any free writing prospectus that we have authorized for use in connection with this offering.We have not, and the underwriter has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and the underwriter is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information contained in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference into this prospectus supplement and the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering, is accurate only as of the respective dates of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates.You should also read and consider the information in the documents to which we have referred you in the sections of this prospectus supplement entitled “Where You Can Find More Information” and “Incorporation of Certain Information by Reference.” Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to “Cardica,” “we,” “our” or similar references mean Cardica, Inc. and its subsidiaries. This prospectus supplement, the accompanying prospectus and the information incorporated herein and therein by reference include trademarks, service marks and trade names owned by us or other companies.All trademarks, service marks and trade names included or incorporated by reference into this prospectus supplement or the accompanying prospectus are the property of their respective owners. S-ii Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information about us, this offering and selected information contained elsewhere in or incorporated by reference into this prospectus supplement or the accompanying prospectus. This summary is not complete and does not contain all of the information that you should consider before deciding whether to invest in our common stock. For a more complete understanding of our company and this offering, we encourage you to read and consider carefully the more detailed information in this prospectus supplement and the accompanying prospectus, including the information incorporated by reference into this prospectus supplement and the accompanying prospectus, and the information included in any free writing prospectus that we have authorized for use in connection with this offering, including the information contained in and incorporated by reference under the heading “Risk Factors” beginning on page S-4 of this prospectus supplement, and under similar headings in the other documents that are filed after the date hereof and incorporated by reference into this prospectus supplement. Cardica, Inc. Company Overview Historically, our business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery.We have re-focused our business on the development of an endoscopic microcutter product line intended for use by thoracic, bariatric, colorectal and general surgeons. We are developing the MicroCutter XCHANGE™ 30, a cartridge-based microcutter device with a 5 millimeter shaft diameter and a 30 millimeter staple line.As we have gained more experience with our microcutter products, we believe that the cartridge-based design of the MicroCutter XCHANGE™ 30 will permit us to commercially launch this product more quickly than our planned initial multi-fire product, the MicroCutter XPRESS™ 30.We believe that the MicroCutter XCHANGE™ 30 will be differentiated in the market compared to currently marketedstaplers due to its significantly reduced size and ability to articulate up to 80 degrees.We intend to continue to develop the MicroCutter XPRESS™ 30, but, in light of our limited financial resources, we have suspended development of other potential products in our planned microcutter product line until the development of XCHANGE™ 30 has been completed and additional financial resources have been obtained. We initiated first-in-man use of the MicroCutter XPRESS 30, with the Conformité Européene, or CE Mark, in Europe in July 2011, and in November 2011 began enrolling patients in a European clinical trial.The MicroCutter XPRESS™ 30 is the first true multi-fire endolinear microcutter device based on our proprietary “staple-on-a-strip” technology.We have suspended our clinical trial of the MicroCutter XPRESS™ 30 in Europe and plan to recommence enrollment of the clinical trial with our MicroCutter XCHANGE™ 30 in the second quarter of calendar 2012, subject to our ability to complete development and design verification and apply the CE Mark to the version of the product that we would seek to commercialize and include in the clinical trial.Prior to recommencement of the clinical trial with the MicroCutter XCHANGE™ 30, we plan to introduce this product to surgeons in Europe to determine adequate function of the MicroCutter XCHANGE™ 30.Subject to the foregoing, we plan to commence commercialization of the MicroCutter XCHANGE™ 30 in Europe in the second quarter of calendar 2012. The MicroCutter XPRESS™ 30 is currently undergoing design changes to address product performance issues encountered in the clinical trial that we commenced in November 2011.During the clinical trial, the MicroCutter XPRESS™ 30 did not perform satisfactorily in a small number of deployments in tissue thicknesses that could be considered the upper range typically compatible with the size of staple used in the procedures.We believe that we have determined the cause for the unsatisfactory deployments, which will require modifications to the MicroCutter XPRESS™ 30.Once these design changes are completed and verified, we anticipate that we may include the MicroCutter XPRESS™ 30 in the clinical trial along with the MicroCutter XCHANGE™ 30. We have been advised by the U.S. Food and Drug Administration, or FDA, that the FDA would require clinical data related to the staple design used in our planned microcutter product line as part of a 510(k) submission to the FDA with respect to potential clearance of the products in our planned microcutter product line for marketing and sale in the United States.When we recommence the clinical trial in Europe, we intend to enroll patients undergoing only certain types of gastrointestinal surgical procedures, which surgical procedures will be limited due to the tissue thickness involved in the procedure.We anticipate that we will recommence enrolling patients in the clinical trial in the second quarter of calendar year 2012 and that the results of the clinical trial conducted under our currently planned protocol will be available near the end of the third quarter of calendar 2012, which may be limited to our cartridge-based microcutters, although it may also include products with multi-fire capabilities, depending on the progress of our planned modifications to the design of the MicroCutter XPRESS™ 30 and the schedule of the related clinical trial.If the results of the trial are favorable, we anticipate that we would make a 510(k) submission to the FDA by the end of calendar 2012.While we cannot predict when or if the FDA will approve our 510(k) submission or the products that such approval will cover, we anticipate that the earliest that any such approval could be obtained would be in the first half of calendar S-1 Table of Contents Our C-Port® Distal Anastomosis Systems, or C-Port systems, are sold in the United States and Europe.The C-Port systems are used to perform a distal anastomosis, which is the connection between a bypass graft vessel and the target artery.We also currently sell our PAS-Port® Proximal Anastomosis System, or PAS-Port system, in the United States, Europe and Japan.The PAS-Port system is used to perform a proximal anastomosis, which is the connection of a bypass graft vessel to the aorta or other source of blood.We have sold more than 26,100 PAS-Port systems in the United States, Europe and Japan as of December 31, 2011. We use independent distributors and manufacturers’ representatives to augment a small core direct sales team for our C-Port systems and PAS-Port system in the United States to contain sales costs while continuing to serve our customers and potential customers for our automated anastomosis product line. Corporate Information We were incorporated in October1997 as Vascular Innovations, Inc. and changed our name to Cardica, Inc. in November2001. Our principal executive offices are located at 900 Saginaw Drive, Redwood City, California 94603, and our telephone number is (650)364-9975. We are located on the world wide web at www.cardica.com. Information found on, or accessible through, our website is not a part of, and is not incorporated into, this prospectus supplement or the accompanying prospectus, and you should not consider it part of this prospectus supplement or the accompanying prospectus. The Offering Common stock offered by us shares Common stock to be outstanding immediately after this offering shares Insider participation Certain of our principal stockholders have indicated an interest in purchasing up to an aggregate of approximately $1,500,000 of shares of common stock in this offering at the public offering price.Because this indication of interest is not a binding agreement or commitment to purchase, such stockholders may elect not to purchase any shares in this offering, or the underwriter may elect not to sell any shares in this offering to them. Use of Proceeds We currently intend to use the net proceeds from this offering for general corporate purposes, including the costs of research and development activities, and general and administrative and manufacturing expenses. See “Use of Proceeds” on page S-8 of this prospectus supplement. NASDAQ Global Market symbol CRDC. Risk Factors Investing in our common stock involves a high degree of risk.Please read the information contained in and incorporated by reference under the heading “Risk Factors” beginning on page S-4 of this prospectus supplement, and under similar headings in the other documents that are filed after the date hereof and incorporated by referenceinto this prospectus supplement, together withthe other information included in or incorporated by reference into this prospectus supplement and the accompanying prospectus before deciding whether to invest in our common stock. S-2 Table of Contents The number of shares of our common stock to be outstanding immediately after this offering as shown above is based on 27,174,970 shares outstanding as of December 31, 2011, and excludes as of that date: · 3,335,180 shares of our common stock reserved for future issuance as of December 31, 2011 pursuant to our common stock purchase agreement, dated December 14, 2010, or the Purchase Agreement, with Aspire Capital Fund, LLC, an Illinois limited liability company, or Aspire Capital; · 4,646,393 shares of our common stock issuable upon the exercise of warrants outstanding as of December 31, 2011, having a weighted-average exercise price of $1.97 per share; · 3,892,807 shares of our common stock issuable upon the exercise of options outstanding as of December 31, 2011, having a weighted-average exercise price of $2.52 per share; · 32,750 shares of our common stock issuable upon the vesting of restricted stock unit awards outstanding as of December 31, 2011; and · an aggregate of 950,624 shares of common stock reserved for future issuance as of December 31, 2011 under our 2005 Equity Incentive Plan. S-3 Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk. Before deciding whether to invest in our common stock,you should consider carefully the risks described below and discussed under the section captioned “Risk Factors” contained in our Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, which are incorporated by reference into this prospectus supplement and the accompanying prospectus in their entirety, as updated or superseded by the risks and uncertainties described under similar headings in the other documents that are filed after the date hereof and incorporated by reference into this prospectus supplement, together with the other information in this prospectus supplement, the accompanying prospectus, the information and documents incorporated by reference, and in any free writing prospectus prepared by or on behalf of us or to which we have referred you. If any of these risks occurs, the trading price of our common stock could decline and you may lose all or part of your investment. Risks Related to this Offering We will continue to require substantial additional capital following this offering and may be unable to raise capital, which would force us to delay, reduce or eliminate our research and development programs or commercialization efforts and could cause us to cease operations. We cannot be certain that funds will be available and, if they are not available, we may not be able to continue as a going concern which may result in actions that could adversely impact our stockholders. Our development efforts have consumed substantial capital to date. As of December 31, 2011, we had approximately $7.6 million of cash, cash equivalents and short-term investments and $4.0 million of debt.We believe that our existing cash, cash equivalents and short-term investments, together with the cash that we expect to generate from operations, and the anticipated net proceeds of this offering, will be sufficient to meet our anticipated cash needs to enable us to conduct our business as we currently intend through approximately .We would be able to extend this time period to the extent that we decrease our planned expenditures, access additional capital under our common stock purchase agreement with Aspire Capital, or raise additional capital through additional public or private offerings of our common stock or other securities. We have based our estimate as to the sufficiency of our cash resources on assumptions that may prove to be wrong, including assumptions with respect to the level of revenue from product sales, and the cost of product development, including the cost and timing of our ongoing clinical trial and the process for obtaining FDA approval for the commercial use of our microcutter products in the United States, and we could exhaust our available financial resources sooner than we currently expect. The sufficiency of our current cash resources and our need for additional capital, and the timing thereof, will depend upon numerous factors. These factors include, but are not limited to, the following: · the extent of our ongoing research and development programs and related costs, including costs related to the continued development of the MicroCutter XCHANGE 30 and MicroCutter XPRESS 30; · our ability to enter into additional license, development and/or collaboration agreements with respect to our technology, and the terms thereof; · market acceptance and adoption of our current products or future products that we may commercialize; · our level of revenue; · costs associated with our sales and marketing initiatives and manufacturing activities; · costs and timing of obtaining and maintaining FDA and other regulatory clearances and approvals for our products and potential additional products; · securing, maintaining and enforcing intellectual property rights and the costs thereof; · the extent to which we access additional capital under the Purchase Agreement with Aspire Capital, or through additional offerings of our common stock or other securities; and · the effects of competing technological and market developments. S-4 Table of Contents While we initiated first-in-man use of the current version of the MicroCutter XPRESS 30, with the CE Mark, in Europe in July 2011, the MicroCutter XPRESS 30 did not perform satisfactorily in a small number of deployments in tissue thicknesses that could be considered the upper range typically compatible with the size of staple used in the procedures, and we have suspended our clinical trial and the use of this product to make modifications to address these issues.We have shifted our development priority to the MicroCutter XCHANGE™ 30, which is currently in development.We intend to continue to develop both of these microcutter products.We cannot predict when, if ever, we will generate commercial revenue from the sale of either of these products or any other potential products in our anticipated microcutter product line.Because we do not anticipate that we will generate sufficient product sales to achieve profitability for the foreseeable future, if at all, we will continue to need to raise substantial additional capital to finance our operations in the future. Until we can generate significant continuing revenue, if ever, we expect to satisfy our future cash needs through our Purchase Agreement with Aspire Capital, public or private equity offerings, debt financings or corporate collaboration and licensing arrangements, as well as through interest income earned on cash balances.To raise capital, we may seek to sell additional equity or debt securities, obtain a credit facility or enter into product development, license or distribution agreements with third parties or divest one or more of our commercialized products or products in development. However, we cannot be certain that additional funding of any kind will be available on acceptable terms, or at all.The sale of additional equity or convertible debt securities could result in significant dilution to our stockholders, particularly in light of the prices at which our common stock has been recently trading. If additional funds are raised through the issuance of debt securities, these securities could have rights senior to those associated with our common stock and could contain covenants that would restrict our operations. Any product development, licensing, distribution or sale agreements that we enter into may require us to relinquish valuable rights, including with respect to commercialized products or products in development that we would otherwise seek to commercialize or develop ourselves. We may not be able to obtain sufficient additional funding or enter into a strategic transaction in a timely manner. Our need to raise capital may require us to accept terms that may harm our business or be disadvantageous to our current stockholders. If adequate funds are not available or revenue from product sales do not increase, we would be required to further reduce our workforce, delay, reduce the scope of or eliminate our commercialization efforts with respect to one or more of our products or one or more of our research and development programs to ensure that we have sufficient capital to meet our obligations and continue on a path designed to create and preserve stockholder value. On September 2, 2011, we signed a distribution agreement with Century with respect to distribution of our planned microcutter products in Japan.Under the terms of a secured note purchase agreement, Century has agreed to loan us an aggregate of up to $4.0 million at a 5% annual interest rate, with principal due five years after the first draw by us under the agreement, subject to certain conditions. We have drawn the full $4.0 million under this agreement.In return for the loan commitment, we granted Century distribution rights to our planned microcutter product line in Japan and a right of first negotiation for distribution rights in Japan to future products. Century will be responsible for securing regulatory approval from the Ministry of Health in Japan. After approval for marketing in Japan, we would sell microcutter units to Century, who would then sell the microcutter devices to their customers in Japan. Subject to the terms and conditions of the Purchase Agreement, we have a right to sell to Aspire Capital pursuant to the Purchase Agreement up to $10.0 million of our common stock at a maximum of 300,000 shares per day based on the trading price of our common stock. The extent to which we rely on Aspire Capital as a source of funding will depend on a number of factors, including the prevailing market price of our common stock and the extent to which we are able to secure working capital from other sources.The Purchase Agreement provides that we may not issue and sell more than 4,930,747 shares of our common stock, including the 295,567 commitment shares.As of December 31, 2011, a total of 1,595,567 shares of common stock (including the 295,567 commitment shares) had been issued to Aspire Capital pursuant to the Purchase Agreementand $4.3 million of capital had been raised through the sale of1,300,000 shares of common stock at an average price of$3.28 per share.We have not sold any shares pursuant to the Purchase Agreement since December 31, 2011. Further, our common stock is currently quoted on The NASDAQ Global Market.To maintain the listing of our common stock on The NASDAQ Global Market we are required to meet certain listing requirements, which may not be met if we are not able to raise sufficient capital.If we fail to comply with NASDAQ listing standards, our common stock may be delisted from The NASDAQ Global Market, which could adversely affect the liquidity of our common stock. Sufficient additional financing through future public or private financings, strategic alliances and other arrangements or financing sources may not be available on acceptable terms, or at all. Additional equity financings would likely result in significant dilution or other adverse effects on the rights of existing stockholders. Failure to raise additional capital may result in our ceasing to be publicly traded or ceasing operations. We will have broad discretion over the use of the proceeds to us from this offering and may apply it to uses that do not improve our operating results or the value of your securities. We will have broad discretion to use the net proceeds to us from this offering, and investors will be relying solely on the judgment of our board of directors and management regarding the application of these proceeds. Although we expect to use the net proceeds from this offering for general corporate purposes, we have not allocated these net proceeds for specific purposes. Investors will not have the opportunity, as part of their investment decision, to assess whether the proceeds are being used appropriately. Our use of the proceeds may not improve our operating results or increase the value of the common stock being offered hereby. S-5 Table of Contents If you purchase shares of our common stock in this offering, you may experience immediate and substantial dilution. Since the price per share of our common stock being offered is substantially higher than the net tangible book value per share of our common stock, you will suffer substantial dilution with respect to the net tangible book value of the common stock you purchase in this offering. If you purchase shares of common stock in this offering, you will suffer immediate and substantial dilutionin the net tangible book value of the common stock, representing the difference between our as adjusted net tangible book value per share as of December 31, 2011 after giving effect to this offering.See the section entitled “Dilution” on pageS-8 of this prospectus supplement for a more detailed discussion of the dilution you will incur if you purchase common stock in this offering. If we issue additional common stock, or securities convertible into or exchangeable or exercisable for common stock following the expiration of the lock-up agreement we entered into with the underwriter as described in the section entitled “Underwriting,” including to Aspire Capital, our stockholders, including investors who purchase shares of common stock in this offering, could experience additional dilution, and any such issuances may result in downward pressure on the price of our common stock. Additional Risks Related to Our Business Data from our European clinical trial may not be sufficient for approval by the FDA of our anticipated 510(k) submission, or if approval of our anticipated 510(k) submission is obtained, the approved indications for use may be limited, which would prevent, delay or limit the commercial introduction of our microcutter products in the United States. The FDA has not agreed that data, even if favorable, from our proposed clinical trial would be sufficient for approval of our anticipated 510(k) submission.It is possible that, in order to approve our 510(k) submission, the FDA will require data from a larger or different group of patients than the patients that we plan to enroll in our clinical trial, or will require different protocols for the design of the clinical trial, including different controls.Additionally, it is possible that the FDA could take the position that the practices for the use of surgical staplers in a foreign country are not consistent with use in the U.S. and thus the results of the trial are not applicable to our application.If 510(k) or other regulatory clearance is granted for the XCHANGE™ 30 or any other potential product, the approved indications for use may be limited, and the FDA may require additional animal or human clinical data prior to any potential approval of additional indications.In particular, we anticipate that if 510(k) clearance is granted for the XCHANGE™ 30, the initially approved indications for use would be limited to only certain gastrointestinal surgical procedures due to our focus initially on one staple size, which will limit the use of our microcutter products for use only with certain tissue thicknesses, and that the FDA would require additional data prior to any potential approval of the product for additional surgical procedures. We may not be successful in our efforts to expand our product portfolio, and our failure to do so could cause our business and prospects to suffer. We are currently developing the MicroCutter XCHANGE 30, a cartridge-based microcutter device with a 5 millimeter shaft diameter and a 30 millimeter staple line, and the MicroCutter XPRESS 30, an endoscopic microcutter intended for use bythoracic,bariatric, colorectal and general surgeons.We have suspended development of other potential products in our planned microcutter product line until the development of XCHANGE™ 30 has been completed and additional financial resources have been obtained.Significant additional research and development and financial resources will be required to develop the MicroCutter XCHANGE 30, the MicroCutter XPRESS 30, and any other products in this planned product line into commercially viable products and to obtain necessary regulatory approvals to commercialize the devices. We cannot assure you that our development efforts will be successful or that they will be completed within our publicly stated anticipated timelines, and we may never be successful in developing a viable product for the markets intended to be addressed by the MicroCutter XCHANGE 30, the MicroCutter XPRESS 30, or other potential microcutter products. Further, even if we do successfully develop any of these microcutter products, we may not be successful in commercializing them for any number of reasons, including if surgeons do not perceive the benefits of these products to be significantly greater than current established products.We may also face additional competition from generic stapling products similar to currently commercially available products following expiration of patents on our competitors’ products, which we believe will begin in 2013. Our failure to successfully develop and commercialize the MicroCutter XCHANGE 30, the MicroCutter XPRESS 30 and/or other microcutter products would have a material adverse effect on our business, growth prospects and ability to raise additional capital. S-6 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus, the documents we have filed with the SEC that are incorporated herein by reference and any free writing prospectus that we have authorized for use in connection with this offering contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.These statements are based on our management’s beliefs and assumptions and on information currently available to us. Discussions containing these forward-looking statements may be found, among other places, in the sections of this prospectus supplement entitled “Prospectus Supplement Summary” and “Risk Factors,” and in the sections entitled “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” incorporated by reference from our most recent annual report on Form 10-K and our most recent quarterly report on Form 10-Q, as well as any amendments thereto reflected in subsequent filings with the SEC. All statements, other than statements of historical facts, are forward-looking statements for purposes of these provisions, including, without limitation, any statements relating to: · our expectations with respect to the clinical development of our product candidates, our clinical trials and the regulatory approval process; · any projections of earnings, revenue, sufficiency of cash resources or other financial items; · the plans and objectives of management for future operations; · proposed new products or development, licensing or collaborative arrangements; · future economic conditions or performance; · the commercialization of our products; · our expectations with regard to adoption of our products; and · our expectations regarding our capital requirements, how long our current financial resources will last, and our needs for additional financing. In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “should,” “will,” “would” and similar expressions intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance, time frames or achievements to be materially different from the information expressed or implied by these forward-looking statements. While we believe that we have a reasonable basis for each forward-looking statement, we caution you that these statements are based on a combination of facts and factors currently known by us and our projections of the future, about which we cannot be certain. We discuss many of these risks, uncertainties and other factors in greater detail under the sections captioned “Risk Factors” beginning on pageS-4 of this prospectus supplement and in our Quarterly Report on Form10-Q for the quarterly period ended December 31, 2012, which is incorporated herein by reference, as may be updated or superseded by the risks and uncertainties described under similar headings in the other documents that are filed after the date hereof and incorporated by reference into this prospectus supplement. Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date such forward-looking statements are made. You should carefully read this prospectus supplement, the accompanying prospectus and any free writing prospectus prepared by or on behalf of us or to which we have referred you, together with the information incorporated herein by reference as described under the heading “Incorporation of Certain Information by Reference,” completely and with the understanding that our actual future results may be materially different from what we expect. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our business, results of operations and financial condition.
